DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claim 7, 8, & 10 is withdrawn in view of the newly discovered reference(s) to Yu (Fabrication of GaAs-on insulator via Low Temperature Wafer Bonding and Sacrificial Etching of Ge by XeF2, Journal of The Electrochemical Society, 159(2) H183-H190(2012) in view of Kim (US Pub no. 2018/0197736 A1) in view Walke (US Pub no. 20180076260 A1) in view of Kasper, Fusion bonding of silicon nitride surfaces, 2011 J. Micromech. Microeng. 21 125015(5pp)
.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-4 & 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  3N4 layer , and the second dielectric layer serves as a buried oxide layer of the second substrate “ is unclear.  The specification states “the first dielectric layer or the second dielectric layer is a Si3N4 layer, a SiO2 layer, an AlzO3 layer or an AIN layer, and the second dielectric layer serves as a buried oxide layer of the second substrate” (lines 20-22 pp. 3).Examiner notes that Si3N4 (silicon nitride) chemically is not an oxide layer. To further prosecution the examiner interprets that the Si3N4 layer is a buried insulating layer or buried silicon nitride layer.

The limitations of claim 7(line 11) including: “preparing a Si3N4 dielectric layer on a surface of a Si substrate as a buried oxide layer” is unclear. The specification states(lines 6-9 pp. 8)” “The Si3N4 dielectric layer 23 is prepared on a surface of the Si substrate 21 as a buried oxide layer, and a specific preparation method thereof is as follows: Using several gases among N2, SiH4, NH3, HCl, and H2Cl2 as reaction gases, the Si3N4 dielectric layer is prepared by a PECVD method in the temperature range of 300-500°C. Examiner notes that chemically Si3N4 (silicon nitride) is not an oxide layer. Also, the gases used to prepare Si3N4, per the specification, don’t include oxide gases. It is unclear how the Si3N4 dielectric layer is prepared as a buried oxide layer. To further prosecution the examiner interprets that the Si3N4 layer is a buried insulating layer or buried silicon nitride layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 & 7, 8, & 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Fabrication of GaAs-on insulator via Low Temperature Wafer Bonding and Sacrificial Etching of Ge by XeF2, Journal of The Electrochemical Society, 159(2) H183-H190(2012) in view of Kim (US Pub no. 2018/0197736 A1) in view Walke (US Pub no. 20180076260 A1) in view of Kasper, Fusion bonding of silicon nitride surfaces, 2011 J. Micromech. Microeng. 21 125015(5pp)
Regarding claim 1, Yu et al discloses a method for transferring a compound semiconductor single crystal thin film layer (GaAs), comprising: preparing a transition layer (Ge)on a first substrate (GaAs Donor substrate) (fig. 1) (H184: Fabrication Procedure para 2); growing the compound semiconductor single crystal thin film layer (GaAs)on the transition layer (Ge) (H184: Fabrication Procedure para 2), wherein the compound semiconductor single crystal thin film layer (GaAs) has the same lattice
structure as the first substrate(GaAs Donor substrate); preparing a first dielectric layer (PECVD SiO2)on the compound semiconductor single crystal thin film layer (GaAs) (H184: Fabrication Procedure para 2, lines 10-12); preparing a second dielectric layer(thermal oxide) on a second substrate (handle substrate); combining the first substrate(GaAs Donor substrate)  and the second substrate (handle wafer Si) by bonding the first dielectric layer (PECVD SiO2)and
the second dielectric layer (thermal oxide) fig.1(H184: Fabrication Procedure para 3); and applying a lateral external pressure, such that the compound semiconductor single 
Yu et al fails to teach that the transition layer is graphite; and wherein each of the first dielectric layer and the second dielectric layer is a Si3N4 layer, and the second dielectric layer serves as a buried oxide layer of the second substrate.
However, Kim et al teaches a graphene layer transfer technique wherein graphene is used as a seed layer and a release film [0072] fig. 14a/14c.  Since graphene is one of finite solutions to release epitaxial grown films and produce high quality single crystalline films as taught by Kim et al. It would have been obvious to one of ordinary skill in the art to try in Yu et al The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Yu et al in view of Kim et al discloses the limitations above but fails to teach wherein each of the first dielectric layer and the second dielectric layer is a Si3N4 layer, and the second dielectric layer serves as a buried oxide layer of the second substrate.
However, Walke et al discloses an integration process including nitride-nitride bonding technique (layers 126,116) as an alternative to oxide-oxide bonding [0128].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Yu et al & Kim et al with the teachings of Walke et al  In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988) 
 Yu et al in view of Kim et al in view of Walke et al discloses all the claim limitations of above except for first dielectric layer and the second dielectric layer is a Si3N4 layer.
Kasper et al discloses using fusion bonding of Si3N4-Si3N4 in CMOS fabrication due to mechanical, electrical and optical properties (pp. 2 para 1, line 3-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify  Yu et al, Kim et al, & Walke et al with the teachings of Kasper et al to provide superior bond strength.
 
Regarding claim 2, Yu et al discloses wherein the first substrate is a single crystal GaAs substrate(GaAs Donor substrate) (fig. 1) .
Regarding claim 3, Yu et al discloses wherein the compound semiconductor single crystal thin film layer is a GaAs single crystal thin film layer (fig 1).
Regarding claim 4, Yu et al discloses wherein the second substrate (handle wafer) is a Si substrate (fig. 1).
Regarding claim 7, Yu et al discloses a method for preparing a single crystal GaAs-OI composite wafer based on the method for transferring a compound semiconductor single crystal thin film layer according to claim 1, comprising:
preparing an A wafer(GaAs donor substrate) fig. 1), comprising: preparing a transition layer (Ge)on a single crystal GaAs substrate or a single crystal Ge substrate(H184: fabrication procedure para 2); epitaxially growing a GaAs single crystal thin film layer 
Yu et al fails to teach the transition layer is graphite; the dielectric layer of wafer A is Si3N4 and the dielectric layer of wafer B is Si3N4; and GaAs-OI composite wafer, which has a structure of a Si substrate, a Si3N4 dielectric layer and a
GaAs single crystal thin film layer arranged in sequence, is obtained.
However, Kim et al teaches a graphene layer transfer technique wherein graphene is used as a seed layer and a release film [0072] fig. 14a/14c.  Since graphene is one of finite solutions to release epitaxial grown films and produce high quality single crystalline films as taught by Kim et al. It would have been obvious to one of ordinary skill in the art to try in Yu et al The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of 
Yu et al in view of Kim et al discloses the limitations above but fails to teach the dielectric layer of wafer A is Si3N4 and the dielectric layer of wafer B is Si3N4; and GaAs-OI composite wafer, which has a structure of a Si substrate, a Si3N4 dielectric layer and a GaAs single crystal thin film layer arranged in sequence, is obtained.
However, Walke et al discloses an integration process including nitride-nitride bonding technique (layers 126,116) as an alternative to oxide-oxide bonding [0128].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Yu et al & Kim et al with the teachings of Walke et al since . one of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988) 
 Yu et al in view of Kim et al in view of Walke et al discloses all the claim limitations of above except for first dielectric layer and the second dielectric layer is a Si3N4 layer.
Kasper et al discloses using fusion bonding of Si3N4-Si3N4 in CMOS fabrication due to mechanical, electrical and optical properties (pp. 2 para 1, line 3-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Yu et al, Kim et al, & Walke et al with the teachings of Kasper et al such that GaAs-OI composite wafer, which has a structure of a Si substrate, a Si3N4 dielectric layer and a GaAs single crystal thin film layer arranged in sequence, is obtained results to provide superior bond strength.

Yu et al fails to teach thickness of transition layer 50-100 nm and the transition layer is graphite, single crystal film 10-2000nm, and the dielectric layer is Si3N4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a thickness of transition layer 50-100 nm, single crystal film 10-2000nm through routine experimentation to optimize curvature and intrinsic stress."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

However, Kim et al teaches a graphene layer transfer technique wherein graphene is used as a seed layer and a release film [0072] fig. 14a/14c.  Since graphene is one of finite solutions to release epitaxial grown films and produce high quality single crystalline films as taught by Kim et al. It would have been obvious to one of ordinary skill in the art to try in Yu et al The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))

Yu et al in view of Kim et al discloses all the claim limitations above but fails to teach Si3N4.
Kasper et al discloses using fusion bonding of Si3N4 in CMOS fabrication due to mechanical, electrical and optical properties (pp. 2 para 1, line 3-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Yu et al, Kim et al, & Walke et al with the teachings of Kasper et al to provide superior bond strength.

Regarding claim 10, Yu et al discloses wherein, after the single crystal GaAs substrate (GaAs donor)or the single crystal Ge substrate and the transition layer(Ge) are split transversely and removed under the external pressure, the transition layer (Ge) remained remaining on the GaAs single crystal thin film layer(Ge) is ground away by chemical etching and mechanical grinding and polishing methods (ES-2000XM system with stainless steel disk is used throughout the process )to obtain a high-quality GaAs single crystal thin film layer surface (H184: Fabrication Procedure para 5).
Yu et al fails to teach a graphite transition layer. 
However, Kim et al teaches a graphene layer transfer technique wherein graphene is used as a seed layer and a release film [0072] fig. 14a/14c.  Since graphene is one of finite solutions to release epitaxial grown films and produce high quality single crystalline films as taught by Kim et al. It would have been obvious to one of ordinary skill in the art to try in Yu et al The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813